         Case 1:19-cv-11364-PAE Document 26
                                         25 Filed 06/10/20
                                                  06/09/20 Page 1 of 2

                                                                                  Andrew R. Spector, Partner
                                                                      Admitted in Florida, New York and Texas

                                                                                  Direct phone: 305.537.2002
                                                                                     Direct fax: 305.537.2001
                                                                            andrew.spector@spectorrubin.com



                                              June 9, 2020       MEMORANDUM ENDORSEMENT

VIA ECF
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 1305
New York, New York 10007

       Re:     Joint Motion for Consolidation of Settlement Conferences
               Lead Case Caption: Sai Marine Export Pvt Limited v. Maersk Line A/S
               Lead Case No.: 1:19-cv-11364-PAE
               Member Case: Liberty Specialty Markets Limited et al v. Maersk, Inc. et al.
               Member Case No. 1:19-cv-11373-PAE

Dear Judge Engelmayer,

        We represent Plaintiff, Liberty Specialty Markets Limited a/s/o Express, Inc. and Express,
LLC (hereinafter “Plaintiff”), in the above-referenced case. Pursuant to Your Honor’s Individual
Practices ¶ 1(a) and Order Referring Case to Magistrate Judge for Settlement Conference [D.E.
26], this letter-motion is submitted jointly along with counsel for Co-Plaintiff, Sai Marine Export
Pvt Limited, and Defendants, Maersk, Inc., Maersk Line A/S, Maersk Line, Limited, and Maersk
Line India Pvt Ltd, who consent to the relief requested herein.

       Counsel for all Parties in the Member Case and the Lead Case respectfully request that the
Settlement Conferences be consolidated. On May 20, 2020, the Court consolidated the Member
Case with the Lead Case (1:19-cv-11364-PAE). (See Lead Case [D.E. 18]). Thereafter, on June 3,
2020, counsel for all Parties in the Member Case and the Lead Case appeared telephonically before
Your Honor for the Initial Pretrial Conference. On June 4, 2020, the Court entered the Civil Case
Management Plan and Scheduling Order. (See Lead Case [D.E. 22]). Pursuant thereto, the Parties
agreed to conduct a settlement conference before a Magistrate Judge. Accordingly, on June 4,
2020, the Court further entered an Order Referring Case to Magistrate Judge. (See Member Case
[D.E. 26] and Lead Case [D.E. 23]). However, at this time, the cases have been referred to different
Magistrate Judges for settlement purposes. Accordingly, the Parties respectfully request that the
settlement conferences be consolidated as the Member Case and Lead Case were previously
consolidated.

        Based on the foregoing, counsel for Plaintiffs and Defendants in the Member Case and the
Lead Case respectfully submit that consolidation of the settlement conferences will serve the
interests of judicial economy.


                     Continental Plaza • 3250 Mary Street, Suite 405 • Miami, FL 33133
                            11 Broadway, Suite 615, New York New York 10004
                                          www.spectorrubin.com
         Case 1:19-cv-11364-PAE Document 26
                                         25 Filed 06/10/20
                                                  06/09/20 Page 2 of 2


                                                                   The Honorable Paul A. Engelmayer
                                                                         United States District Judge
                                                                                        June 9, 2020
                                                                                               Page 2

       Should Your Honor have any questions regarding the foregoing, please do not hesitate to
contact our office. Thank you for your consideration in this matter.

                                                        Respectfully submitted,

                                                        SPECTOR RUBIN, P.A.
                                                        Andrew Spector
                                                        Andrew R. Spector

cc:    All Counsel of Record (via ECF)


                                            The Order scheduling a settlement conference in 19
                                            Civ. 11364 (Docket # 24) shall be deemed to also apply
                                            to the case of Liberty Specialty Markets Limited et al v.
                                            Maersk, Inc. et al., 19 Civ. 11373. All parties to both
                                            cases should read this Order carefully and comply with
                                            its requirements. The telephone conference before
                                            Judge Parker scheduled in Docket # 27 in 19 Civ.
                                            11373 is cancelled.

                                            So ordered.
                                            Dated: June 10, 2020




                    Continental Plaza • 3250 Mary Street, Suite 405 • Miami, FL 33133
                           11 Broadway, Suite 615, New York New York 10004
                                         www.spectorrubin.com
